 

\OOO-JO\Lh-l>-L)Jl\.)l-‘

@Lh-ILDJNF_‘D\DOO\JO\Lh-ldb->l\)'_‘©

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT _
WESTERN DISTRICT OF WASH[NGTON
AT SEATTLE

UNITED STATES O`F AMERICA, g No. CR 18-109ILR

Plaintiff, _
. 'CPRG-PG-SE-B} O'RDER GRANTING <\
v. MOTION TO SEAL DEFENSE '
SENTENC]NG MEMORANDUM
LEAH ELANA MYERSON,

Defendant. §

 

 

 

THIS MATTER has come before the undersigned on the motion of Leah
Myerson to file her Sentencing Memorandum and attached exhibits under seal. The
Court has considered the motion and records in this case and finds there are compelling
reasons to file the documents under seal

IT IS TI-IEREFORE ORDERED that l\/.[s. Myerson’s Sentencing l\/lemo'randum
and attached exhibits be filed under seal.

DoNEthiS §:Q°"` day Of § rla _2019.

twa

JAM§ES L. OBART
UNITED S ATES DISTRICT JUDGE

 

Prcsented by:

s/ Vanessa Pai~Thompson
Federal Public Defender
Attorney for Lcah Myerson

(PROPOSED) ORDER GRANTING FEDERAL PUBLIC DEFENDER
MOTION TO SEAL DEFF_,NSE- 1601 Fifth Avenue, Sujte 700
SENTENCING MEMORANDUM Seattle, Was]iington 98101

(USA v. Leah Myers@n; CRis-ioQJLR) - 1 (206) 553-1100

 

 

